Citation Nr: 0908754	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-28 194	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from April 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision in which 
the RO, inter alia, continued a noncompensable disability 
rating for service-connected bilateral hearing loss.  The 
Veteran filed a notice of disagreement (NOD) in April 2006, 
and the RO issued a statement of the case (SOC) in July 2006.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in August 2006.

In June 2008, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
action, the AMC continued the denial of the claim (as 
reflected in a December 2008 supplemental SOC (SSOC)), and 
returned the matter to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A November 2005 VA audiological evaluation revealed Level 
I hearing in the right ear and Level IV in the left ear.  

3.  A February 2006 VA audiological evaluation revealed Level 
I hearing in the right ear and Level IV in the left ear.  

4.  An October 2008 VA audiological evaluation revealed  
Level I hearing in the right ear and Level III in the left 
ear.  




CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.85 
(Diagnostic Code (DC) 6100), 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board is also aware of the s recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), applicable to claims 
for increased ratings.  In Vazquez-Flores, the United States 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a February 2006 pre-rating letter and a July 
2008 post-rating letter provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate a claim for a higher disability rating, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The notice letters specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
the claim (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The July 2008 letter, 
along with the July 2006 SOC, provided notice as to the 
criteria used to evaluate the Veteran's service-connected 
bilateral hearing.  The July 2008 letter, along with a March 
2006 letter, also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman and 
Vazquez-Flores.  

The March 2006 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the February 2006 
letter.  After issuance of the March 2006 and July 2008 
letters, and opportunity for the Veteran to respond, the 
December 2008 SSOC reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent objective 
evidence associated with the claims file consists of the 
Veteran's VA outpatient treatment records dated from April 
2003 to November 2008, and the reports of VA audiological 
evaluations conducted in February 2006 and October 2008.  
Also of record and considered in connection with the appeal 
are the various written statements provided by the Veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
to include the AMC, the Veteran has been notified and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield,  20 Vet. App. at  543  (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  
38 C.F.R. § 4.85, DC 6100.

Hearing tests are to be conducted without hearing aids, and 
the results of above-described testing are charted on Table 
VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

(a) When the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).

(b) When the pure tone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine 
the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated 
separately.  
38 C.F.R. § 4.86(b).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The majority of VA outpatient treatment records dated from 
April 2003 to November 2008 reflect periodic treatment for 
bilateral hearing loss, including adjustment and/or cleaning 
of the Veteran's hearing aids.  

According to a November 2005 VA outpatient audiology 
consultation record, audiometric testing revealed pure tone 
thresholds, in decibels, as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
25
50
70
Left
40
50
75
75


Speech discrimination testing revealed speech recognition 
ability of 100 percent in the right ear and 78 percent in the 
left ear.  

Applying the criteria for evaluating hearing loss to the 
findings of the November 2005 audiometric evaluation results 
in designation of Level I hearing in the right ear and Level 
IV in the right ear based on application of the reported 
findings to Tables VI and VII.  These findings warrant only a 
0 percent (noncompensable) rating under 38 C.F.R. § 4.85, DC 
6100.  

On VA audiological evaluation in February 2006, pure tone 
thresholds, in decibels, were:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
25
50
65
Left
40
50
75
75


Speech discrimination testing revealed speech recognition 
ability of 94 percent in the right ear and 82 percent in the 
left ear.  

Applying the criteria for evaluating hearing loss to the 
findings of the February 2006 VA audiometric evaluation 
results in designation of Level I in the right ear and Level 
IV in the left ear based on application of the reported 
findings to Tables VI and VII.  These findings warrant only a 
0 percent (noncompensable) rating under 38 C.F.R. § 4.85, DC 
6100.  

On VA audiological evaluation in October 2008, pure tone 
thresholds, in decibels, were:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
25
50
70
Left
45
60
75
85


Speech discrimination testing revealed speech recognition 
ability of 96 percent in the right ear and 90 percent in the 
left ear.  

Applying the criteria for evaluating hearing loss to the 
findings of the October 2008 VA audiometric evaluation 
results in designation of Level I in the right ear and Level 
III in the left ear based on application of the reported 
findings to Tables VI and VII.  These findings likewise 
warrant only a 0 percent (noncompensable) rating under 38 
C.F.R. § 4.85, DC 6100.  

The Board points out that the results of audiometric testing 
obtained on each evaluation do not reflect pure tone 
thresholds meeting the definition of an exceptional pattern 
of hearing impairment for either ear under 38 C.F.R. § 4.86.  

As none of the testing results noted above yielded findings 
to support assignment of a compensable rating for bilateral 
hearing loss, no such rating is assignable at any point 
pertinent to the claim for increase.   

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Hart, and the claim 
for a compensable rating for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, given the method of deriving ratings for 
hearing loss, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


